             Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 1 of 23



STECKLER GRESHAM COCHRAN PLLC
Bruce W. Steckler
New York Bar No.: 4863395
12720 Hillcrest Road, Suite 1045
Dallas, Texas 75230
Phone: (972) 387-4040
Fax: (972) 387-4041
Email: bruce@stecklerlaw.com
Attorney for Plaintiffs

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 ANDREA FRANKIEWICZ and RUTH PEREZ,                                   CASE NO. ______________
                                                                               1:19-cv-4258
 Individually and on Behalf of a Class of Similarly
 Situated Individuals,                                                CLASS ACTION
                                                                      COMPLAINT
                         Plaintiffs,

 v.                                                                   JURY TRIAL
                                                                      DEMANDED
 MANHATTAN CRYOBANK, INC., CNTP MCB,
 INC., LIFEPRINT GROUP, INC.,
 CN GENETIC PARTNERS LLC, and
 CCB-MCB, LLC,

                       Defendants.

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW, Andrea Frankiewicz and Ruth Perez, individually and on behalf of a class

of similarly situated individuals, (“Plaintiffs”) by their undersigned attorney, and file this Original

Class Action Complaint against Manhattan Cryobank, Inc. (“MCB”), LifePrint Group, Inc.

(“LPG”), CN Genetic Partners LLC (“CN”), CCB-MCB, LLC (“CCB”), and CNTP MCB Inc.

(“CNTP”) (collectively, “Defendants”), and allege the following based upon personal knowledge

as to themselves and their own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through their attorney.




CLASS ACTION COMPLAINT                                                                         PAGE 1
             Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 2 of 23



                                    I.         INTRODUCTION

       1.      For years, Defendant MCB sold sperm to the public which it knew could contain

genetic diseases. Worse, MCB’s own chairman of the board recognized the inadequacies of

MCB’s genetic testing regimen and touted the benefits of a more robust screening technology.

Nonetheless, MCB, despite having access to such technology, chose not to use it on sperm donated

prior to November 1, 2014, despite agreeing and warranting to its customers that it performed a

“complete and thorough screening” for genetic diseases.

       2.      Defendant MCB’s screening was neither complete nor thorough. The allegations

set forth below present a clear and present danger to members of the public using sperm purchased

from MCB that was donated prior to November 1, 2014 and may contain life threatening and

deadly genetic diseases.

                                         II.     PARTIES

       3.      Plaintiff Andrea Frankiewicz is a citizen and resident of Pennsylvania.

       4.      Plaintiff Ruth Perez is a citizen and resident of Pennsylvania.

       5.      Defendant Manhattan Cryobank, Inc. is a New York corporation with its principal

place of business located at 369 Lexington Ave., Suite 401, New York, New York 10017.

Defendant MCB’s parent corporation is Defendant CN Genetic Partners LLC.

       6.      Defendant LifePrint Group, Inc. is a now dissolved Delaware corporation with its

former principal place of business at 175 Varick St., New York, New York 10014. Defendant

LifePrint Group, Inc.’s registered agent is LifePrint Group, Inc., 90 State Street, Suite 700, Office

40, Albany, New York 12207. Defendant LifePrint Group, Inc. was the parent and/or holding

company of Defendant Manhattan Cryobank, Inc.




CLASS ACTION COMPLAINT                                                                       PAGE 2
              Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 3 of 23



       7.      Defendant CN Genetic Partners LLC is a Delaware limited liability company with

its principal place of business at 211 E. 43rd Street, Suite 1701, New York, NY 10017. Defendant

CN Genetic Partners LLC’s registered agent is: Corporation Service Company, 251 Little Falls

Drive, Wilmington, Delaware 19808. Defendant CN Genetic Partners LLC is the parent and/or

holding company of Defendant Manhattan Cryobank, Inc.

       8.      Defendant CCB-MCB, LLC is a New York limited liability company with its

principal place of business at 369 Lexington Ave., Suite 401, New York, New York 10017.

Defendant CCB-MCB, LLC can be served with process at: 11915 Lagrange Avenue, Los Angeles,

California 90025. Recently, Defendant MCB merged and/or otherwise became affiliated with

Defendant CCB-MCB, LLC which continues to do business under the name of Manhattan

Cryobank.

       9.      Defendant CNTP MCB, Inc. is a domestic New York corporation doing business

within the State of New York. Defendant CNTP MCB, Inc.’s principal place of business at 369

Lexington Avenue, Suite 401, New York, New York 10017. On August 7, 2018, Defendant CNTP

MCB, Inc. replaced Defendant Manhattan Cryobank, Inc. and its new principal place of business

listed with the New York Secretary of State is 211 E. 43rd Street, Suite 1701, New York, New

York 10017.

                                    III.   JURISDICTION

       10.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because

at least one member of the proposed Class is a citizen of a different state than Defendants, the

amount in controversy exceeds $5,000,000, exclusive of interest and costs, and the proposed Class

consists of more than 100 putative Class members. Although Defendants are located in New York,

the principal injuries resulting from Defendants’ conduct alleged herein has been incurred



CLASS ACTION COMPLAINT                                                                     PAGE 3
                 Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 4 of 23



throughout the United States where Class members are located. On information and belief, greater

than two-thirds of the members of the proposed Class are citizens of states other than New York.

           11.      This Court has general personal jurisdiction over Defendants because Defendants

maintain their principal places of business in the Southern District of New York and Defendants

engage in continuous and systematic activities within the State of New York.

           12.      Venue is proper in this District pursuant to 28 U.S.C. § 1391. Specifically, as

provided by 28 U.S.C. § 1391(c), Defendants are corporations that are deemed to reside in this

District. Moreover, a substantial part of the events or omissions giving rise to the claims alleged

herein occurred in this District.

                                    IV.      FACTUAL ALLEGATIONS

           13.      MCB is in the commercial business of obtaining, screening, marketing, and selling

sperm to consumers throughout the United States.

           14.      MCB claims on its website to be a “leading sperm bank with a large and diverse

selection of rigorously screened sperm donors.” 1

           15.      MCB has been in business since approximately 2006 and currently sells sperm

samples collected from donors as early as November 2007 until the present.

           16.      Genetic screening of donor sperm is a key component of the services provided by

MCB to consumers. As one peer-reviewed publication explained regarding the importance of

genetic screening to the consumer, “[t]he opportunity to minimize a future child’s risk of disease,

and the value placed on it by the reproductive marketplace, is reflected in the marketing claims of

commercial sperm banks, which emphasize the rigor of donor screening protocols. In addition to

a three-generation family history analysis (a protocol whose primary utility is the surfacing of risk



1
    https://www.manhattancryobank.com/passion-for-personalized-service/ (last visited on January 24, 2019).

CLASS ACTION COMPLAINT                                                                                        PAGE 4
                 Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 5 of 23



for dominant and X-linked conditions), all sperm banks perform some degree of carrier screening

in their applicant selection process (Sims et al., 2010). Donor applicants who test positive for a

disease-associated mutation are typically disqualified.” 2

           17.     MCB sold sperm to Plaintiffs and the putative class pursuant to a standardized

contract of adhesion entitled “Agreement for Purchase of Donor Sperm.”

           18.     In its Agreement for Purchase of Donor Sperm, MCB agreed and warranted to

Plaintiffs and the putative class as follows:

           Manhattan Cryobank acknowledges that they have performed a complete and
           thorough screening of the donor(s) for inheritable birth defects, inheritable serious
           illnesses that could be fatal, life threatening, or could result in permanent
           impairment of a body function or permanent damage to a body structure and for
           infectious diseases and, further, that they have found no evidence of such
           inheritable birth defects, serious illness or infectious diseases in the donor(s) whose
           semen will be used in the Recipient’s reproductive procedure.

           19.     Since its inception and licensure as a tissue bank, MCB has represented to the public

and the government that it screens its donors for certain genetic diseases.

           20.     On its website, MCB represented that it performs a “rigorous screening process”

with extensive, accurate, and thorough genetic testing on its donors and that MCB continually

reassessed the health status of the donors.

MCB’S 2014 CHANGE TO MORE ROBUST GENETIC SCREENING

           21.     Prior to November 1, 2014, MCB only screened donors for genetic diseases by way

of a complete blood count (“CBC”) and other self-reporting questionnaires. This protocol was

ineffective in detecting all genetic diseases for which MCB agreed it would screen and warranted

it found no evidence of.




2
    See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4892196/ (last visited on January 23, 2019).

CLASS ACTION COMPLAINT                                                                               PAGE 5
              Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 6 of 23



        22.      When MCB was purchased in 2014 by LPG, the genetic screening process for

genetic diseases was changed.

        23.      In approximately November of 2014, MCB switched to using a testing

methodology called next-generation sequencing (“NGS”). NGS is known as high-throughput

sequencing which is a catch-all term used to describe a number of different modern sequencing

technologies including: Illumina (Solexa) sequencing; Roche 454 sequencing; Ion torrent: Proton

/ PGM sequencing; and SOLiD sequencing. 3

        24.      According to sworn testimony, MCB switched to NGS technology because it is

more robust and more economical and tests for more traits and genetic diseases than MCB’s prior

screening protocol.

        25.      MCB’s website indicates that MCB performs extensive genetic screening on donor

sperm, and that sperm donated after November 1, 2014 is always tested for the following genetic

diseases: 4




3
  https://www.ebi.ac.uk/training/online/course/ebi-next-generation-sequencing-practical-course/what-you-will-
learn/what-next-generation-dna-
4
  https://www.manhattancryobank.com/donor-sperm/donor-screening/ (last visited January 24, 2019).

CLASS ACTION COMPLAINT                                                                                    PAGE 6
                Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 7 of 23



          26.     In contrast, prior to November 1, 2014, MCB’s website indicated that it only tested

for the following genetic diseases: 5




          27.     Although MCB knew that NGS technology provides a more robust screening, as

acknowledged by its own website and its CEO Ty Kaliski in sworn testimony, MCB made the

conscious decision not to screen the sperm in its inventory donated prior to November 1, 2014

with NGS technology. Instead, MCB chose to continue to offer sperm donated prior to November

1, 2014 for sale to the unsuspecting public without further screening until June 2018 when it

merged with California Cryobank and became Defendant CCB-MCB, LLC. Thus, for more than

three years, MCB’s entire pre-November 1, 2014 inventory of sperm was not screened or re-

screened using NGS technology in breach of its agreement with Plaintiffs and the putative class.

          28.     Thus, MCB sold – and unsuspecting consumers received – sperm which may

contain genetic defects.

          29.     Moreover, for a period of years, MCB chose not to warn consumers who previously

purchased sperm from inadequately screened donors who donated prior to November 1, 2014 of

the risk that the sperm may contain genetic defects.

          30.     MCB continued to sell pre-2014 donor sperm that was not properly screened for

genetic diseases until June 2018.

          31.     As of January 24, 2019, MCB’s website reflects a substantial and unexplained gap

in donor numbers that ranges from donor 323 to donor 4944, a gap of 4,621.



5
    https://www.manhattancryobank.com/donor-sperm/donor-screening/


CLASS ACTION COMPLAINT                                                                       PAGE 7
             Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 8 of 23



       32.    Could this unexplained gap in donor numbers be related to donors who were

previously accepted by MCB and their sperm was offered for sale to the public but subsequently

rejected after the June 2018 screening with NGS technology?

       33.    And how many consumers purchased sperm from donors 324 through 4943 who

either do not know that those donors were subsequently rejected or who have unknowingly

conceived children with genetic diseases?

MCB’S OWN PRINCIPALS ACKNOWLEDGE THE INADEQUACIES OF ITS PRIOR SCREENING

       34.    In April 2017, MCB’s then-CEO, Ty Kaliski, testified in a sworn deposition as

follows:

              a.      MCB began using GoodStart Genetics to do NGS screening in November

                      2014 but only for new donors:




              b.      Kaliski further testified that NGS was a more robust methodology of

                      screening for genetic defects or diseases:




CLASS ACTION COMPLAINT                                                                PAGE 8
          Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 9 of 23




            c.    As conceded by Kaliski, sperm from donors screened prior to November

                  2014 was not screened with NGS technology but continued to be sold by

                  MCB:




CLASS ACTION COMPLAINT                                                          PAGE 9
                 Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 10 of 23



                   d.       When asked why customers were not entitled to have earlier donors

                            rescreened with NGS technology, Kaliski testified that it was just MCB’s

                            policy:




           35.     MCB’s acknowledgement of the shortcomings of its prior genetic screening does

not end there.

           36.     In June 2016, Anne Morris, the Chairman of the Board of MCB, co-authored a peer-

reviewed article entitled, “Carrier Screening Is a Deficient Strategy for Determining Sperm Donor

Eligibility and Reducing Risk of Disease in Recipient Children.” 6 According to the article co-

authored by MCB’s Chairman of the Board:

           Despite tremendous advances in variant identification, understanding, and analysis,
           the vast majority of disease-causing mutation combinations remain undetected by
           commercial carrier screening panels, which cover a narrow, and often distinct,
           subset of genes and mutations. The biological reality is that all donors and
           recipients carry serious recessive disease mutations. 7




6
    See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4892196/ (last visited on January 23, 2019).
7
    See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4892196/ (last visited on January 23, 2019).

CLASS ACTION COMPLAINT                                                                              PAGE 10
                 Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 11 of 23



           37.     The article concluded that “[s]ystematic, high-resolution analysis of recessive

disease risk associated with particular donor/recipient pairings has been developed, but industry

practice must be modified to incorporate its use.”8

           38.     The peer-reviewed article and study further concluded “[a] donor bank’s selection

of screening provider, therefore, can drive very different outcomes in the determination of donor

eligibility—and ultimately the exposure of recipient offspring to disease risk.” 9

           39.     Simply stated, the study (co-authored by an MCB principal) concluded that NGS

analysis is better able to detect genetic defects than the methodology used by MCB prior to

November 1, 2014.

           40.     Despite this peer-reviewed research study including the finding that modifications

were required in the industry, co-author Anne Morris did nothing to ensure that all sperm offered

for sale by MCB, the cryobank of which she was the chairman of the board, was screened with the

same technology that she held out as the industry standard.

PLAINTIFFS’ EXPERIENCE WITH MCB

           41.     Donor 184 donated sperm at MCB in 2009.

           42.     Plaintiffs paid several hundred dollars for Donor 184’s sperm.

           43.     Plaintiffs were subsequently inseminated with Donor 184’s sperm provided by

MCB.

           44.     At the times of purchase and despite its warranties, MCB did not tell Plaintiffs that

Donor 184 was not screened using NGS technology, the technology MCB knew to be more robust

and recognized as the industry standard.

           45.     Plaintiffs both gave birth to children conceived with Donor 184’s sperm from MCB.


8
    See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4892196/ (last visited on January 23, 2019).
9
    See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4892196/ (last visited on January 23, 2019).

CLASS ACTION COMPLAINT                                                                              PAGE 11
               Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 12 of 23



         46.     Plaintiffs paid money to MCB for storing and transferring Donor 184’s sperm from

MCB.

         47.     After Plaintiffs learned that Donor 184 was a carrier of the alpha thalassemia trait,

Plaintiffs expended additional funds to have both of their children screened for thalassemia.

MCB’S SLOPPY DONOR-SCREENING PRACTICES

         48.     After MCB was notified by another consumer that purchased Donor 184’s sperm

that a child conceived with Donor 184’s sperm was diagnosed with alpha thalassemia 10 (one of the

genetic diseases for which MCB warranted it screened Donor 184 and found no evidence of such

disease), MCB re-screened Donor 184 and found that he was, in fact, a carrier of the thalassemia

trait.




         49.     In 2015, MCB screened a total of 94 sperm donors for genetic diseases using NGS

technology.

         50.     Of the 94 sperm donors screened by MCB in 2015 with NGS technology:

                 a.       five were rejected because of abnormal results for alpha thalassemia;

                 b.       two were rejected for abnormal results for cystic fibrosis;

                 c.       one was rejected for abnormal results for Fanconi Anemia Group C;



 Alpha thalassemia disease, which causes a severe anemia that requires blood transfusions and may be lethal, occurs
10

when 3 or 4 of these alpha globin genes are missing.

CLASS ACTION COMPLAINT                                                                                  PAGE 12
             Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 13 of 23



               d.     two were rejected for abnormal results for Spinal Muscular Atrophy

                      (“SMA”); and

               e.     three were rejected for abnormal results for Tay-Sachs disease (enzyme).

       51.     As such, 13 of the 94 persons, roughly 13 percent, who donated sperm to MCB in

2015 were rejected for abnormal results for genetic diseases for which MCB warrants that it

screens.

       52.     Again, prior to June 2018, MCB chose not to screen any of the sperm donated prior

to November 1, 2014 with NGS technology, yet MCB continued to offer such sperm for sale to

the public without disclosing it had not been screened with NGS technology and could contain

genetic defects.

       53.     Based on the 2015 screening with NGS, simple arithmetic leads to the conclusion

that approximately 13 percent of the sperm donated prior to November 1, 2014 likely contains

genetic diseases for which MCB warranted that it screened and found no evidence thereof.

       54.     In addition, after learning of that Donor 184’s sperm from MCB was used to

conceive a child with thalassemia, MCB’s CEO pulled the paper files of MCB’s donors that had

already been approved for sale of their sperm to the unsuspecting public.

       55.     MCB’s CEO, Ty Kaliski, testified in an April 2017 deposition as follows:

       Q. Since learning of [the] incident in the -- in summer of 2016, has Manhattan
       Cryobank done anything differently to avoid a scenario like this in the future?

       A. Yes.

       Q. What is that?

       A. The donor audit.

       Q. Tell me how that works.

       A. I went through every single donor chart and pulled out inconsistencies.

CLASS ACTION COMPLAINT                                                                    PAGE 13
                 Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 14 of 23




            Q. So you went through all the current known donors that have files at MCB?

            A. All donors.
                                                             …

            Q. Out of the 125 to 130, how many did you find deficiencies roughly?

            A. I think maybe one or two. Like -- less than five.

            Q. Any specific recollection of what those deficiencies were?

            A. One was a -- a donor who resided in a country that should not have -- that
            would -- that was in the -- or the -- the FDA rules and regulations as not being
            able to be donated. Another one --
                                                       ...
            Q. Other than the donor from Macedonia that shouldn’t have been allowed to
            donate, what other deficiencies do you recall that you noticed in the audits that
            you performed after the []event?

            A. On other things that I found?

            Q. Yes.

            A. Okay. I found another issue similar to Donor 184.

            Q. Okay. What specifically was the issue with this other similar --

            A. Similar CBC. And similar hemoglobin electrophoresis.

            Q. And he was presumably approved by Dr. Spitz?

            A. Yes.

            Q. Have any children, to your knowledge, been born with that donor sperm?

            A. Not to -- born? Yes. Born with the trait? I don't know.

            Q. Yeah. Okay.

            A. Nothing has been reported back. 11




11
     Deposition of Ty Kaliski p. 84, l. 24 – p. 88, l. 14.

CLASS ACTION COMPLAINT                                                                          PAGE 14
             Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 15 of 23



       56.     Therefore, MCB’s own CEO testified that despite his review of the physical donor

files and finding that another donor should have been rejected, MCB did not reach out to

consumers that purchased that donor’s sperm to warn them of the risks. Instead, MCB chose to

stick its head in the sand, waited for families to contact it if their child was born with a genetic

disease, and continued to sell potentially tainted sperm to the public.

       57.     And MCB only took initiative to review the donor files after MCB learned that

Donor 184’s sperm was used to conceive a child born with thalassemia.

       58.     Shockingly, after learning of other pre-November 2014 donors who may have

genetic diseases or be carriers of such, for more than three years MCB did nothing to notify

consumers who purchased pre-November 1, 2014 sperm of the fact that it had not been properly

screened and that an internal audit had further identified approved donors who should have been

rejected by MCB.

       59.     There is no question that MCB was reckless in not implementing its genetic testing

policy retroactively, which increased genetic risk for consumers who chose pre-November 1, 2014

donors and in failing to communicate the implications of those testing practices to its clients.

       60.     From 2009 to 2016, Donor 184’s sperm was in regular use.

       61.     As more offspring were conceived with Donor 184’s sperm, it became more and

more likely that a child with alpha thalassemia would be conceived. With time, as the number

increased, it would become a virtual certainty that eventually such a child would be conceived.

This is not an esoteric piece of information that MCB would not have known at that time.

       62.     MCB knew that after November 1, 2014, it was routinely rejecting donor candidates

with genetic diseases identified by NGS technology.




CLASS ACTION COMPLAINT                                                                     PAGE 15
              Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 16 of 23



        63.      MCB knew that its pre-November 1, 2014 inventory had not been screened with

NGS technology.

        64.      Nevertheless, MCB continued to sell the pre-November 1, 2014 sperm to the public

without hesitation or warning.

                            V.      CLASS ACTION ALLEGATIONS

        65.      This action is brought and may be properly maintained under Federal Rules of Civil

Procedure 23(a) and (b)(2) and (b)(3).

        66.      Plaintiffs bring this action as a class action on behalf of themselves and all other

similarly situated as members of a Class identified as follows: All persons who purchased sperm

from Manhattan Cryobank, Inc. after November 1, 2014 but before June 5, 2018 that was donated

to Manhattan Cryobank, Inc. prior to November 1, 2014.

        67.      Plaintiffs reserve the right to amend this class definition and, if deemed appropriate,

to subdivide the Class into subclasses.

        68.      Plaintiffs seek to recover on behalf of themselves and the Class members the

monies they paid to Defendant MCB to: (a) purchase donor profiles and accompanying

information, such as baby photos and voice recordings, (b) purchase donor sperm, (c) all transfer

and storage fees for donor sperm that was donated prior to November 1, 2014, as well as all other

costs Plaintiffs and Class members have incurred as a result of the potentially tainted sperm.

        69.      Further, for themselves and the Class, Plaintiffs seek (a) a declaration that MCB

breached its contractual obligations and warranties to them and Class members and (b) injunctive

relief to ensure that the misconduct described herein finally ends, without the threat of it recurring

in the future.




CLASS ACTION COMPLAINT                                                                        PAGE 16
             Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 17 of 23



       70.     Numerosity— FED. R. CIV. P. 23(a)(1): The members of the Class are so numerous

and widely dispersed that joinder of them in one action is impracticable. The precise number of

Class members is unknown to Plaintiffs, but the Class likely numbers in the hundreds or thousands

that are geographically dispersed throughout the United States since Defendants have been in the

business of selling sperm to consumers across the United States since 2007. Each Class member

should be readily identifiable from information and records in Defendants’ possession and control.

Members of the Class may be notified of the pendency of this action by published, mailed, and/or

electronic notice.

       71.     Existence of Common Questions of Law and Fact—FED. R. CIV. P. 23(a)(2) and

(b)(3): Common questions of law and fact exist as to Plaintiffs and all Class members and

predominate over any questions affecting only individual Class members. These common legal

and factual questions include, but are not limited to, the following:

               a.      Did MCB enter into the same Agreement for Purchase of Donor Sperm with

every Class member;

               b.      Did MCB agree and warrant that Manhattan Cryobank performed a

complete and thorough screening of the donor(s) for inheritable birth defects, inheritable serious

illnesses that could be fatal, life threatening, or could result in permanent impairment of a body

function or permanent damage to a body structure and for infectious diseases and, further, that it

found no evidence of such inheritable birth defects, serious illness or infectious diseases in the

donor(s) whose semen was purchased by Plaintiffs and the putative class;

               c.      Did MCB breach the Agreement for Purchase of Donor Sperm;

               d.      Did MCB adopt a new testing regime in November 2014;




CLASS ACTION COMPLAINT                                                                   PAGE 17
                Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 18 of 23



                  e.     Did MCB choose not to use the new testing regime on sperm donated prior

to November 1, 2014 until June 6, 2018; and

                  f.     After November 1, 2014, did MCB warn all Class members of the

potentially tainted sperm donated before November 1, 2014.

          72.     Typicality— FED. R. CIV. P. 23(a)(3): Plaintiffs’ claims are typical of the claims of

the Class, as Plaintiffs and Class members entered into a uniform contract with Defendants.

Plaintiffs’ claims are typical of the claims of all Class members because their claims arise from

the same underlying facts and are based on the same factual and legal theories as the claims of all

Class members. Plaintiffs are no different in any relevant respect from any other member of the

Class.

          73.     Adequacy of Representation— FED. R. CIV. P. 23(a)(4): Plaintiffs are adequate

representatives of the Class because their interests do not conflict with the interests of the Class

members they seek to represent. Plaintiffs have retained competent and experienced class action

counsel who will vigorously prosecute this action. The Class members’ interests will be fairly and

adequately protected by Plaintiffs and their counsel.

          74.     Superiority—A class action is superior to other available methods for the fair and

efficient adjudication of this controversy since joinder of all the Class members is impracticable.

Even if Plaintiffs and the other Class members could afford individual litigation, the courts could

not. The amount at stake for each Class member is such that individual litigation would be

inefficient and cost prohibitive. Additionally, the adjudication of this controversy through a class

action will avoid the possibility of inconsistent and potentially conflicting adjudications of the

claims asserted herein. There will be no difficulty in the management of this action as a class

action.



CLASS ACTION COMPLAINT                                                                        PAGE 18
              Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 19 of 23



        75.     This action is certifiable under the provisions of FED. R. CIV. P. 23(b)(2) and (b)(3)

because:

                a.      The prosecution of separate actions by individual Class members would

create a risk of inconsistent or varying adjudications with respect to individual Class members

which would establish incompatible standards of conduct for Defendants;

                b.      The prosecution of separate actions by individual Class members would

create a risk of adjudications with respect to them which would, as a practical matter, be dispositive

of the interests of the other Class members not parties to the adjudications, or substantially impair

or impede their ability to protect their interests; and

                c.      Defendants have acted or refused to act on grounds generally applicable to

the Class members, thereby making appropriate final injunctive relief or corresponding declaratory

relief with respect to the Class members and necessitating that any such relief be extended to the

Class members on a mandatory, class-wide basis.

                                  VI.     CLAIMS FOR RELIEF

                                     FIRST CLAIM FOR RELIEF
                                      BREACH OF CONTRACT

        76.     Plaintiffs repeat and re-allege the allegations of the preceding paragraphs as if fully

set forth herein.

        77.     Plaintiffs and the putative class all entered into an agreement with MCB in which

MCB warranted and acknowledged as follows:

                Manhattan Cryobank acknowledges that they have performed a
                complete and thorough screening of the donor(s) for inheritable birth
                defects, inheritable serious illnesses that could be fatal, life threatening,
                or could result in permanent impairment of a body function or
                permanent damage to a body structure and for infectious diseases and,
                further, that they have found no evidence of such inheritable birth



CLASS ACTION COMPLAINT                                                                       PAGE 19
              Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 20 of 23



                defects, serious illness or infectious diseases in the donor(s) whose
                semen will be used in the Recipient’s reproductive procedure.

        78.     Plaintiffs and the putative class all purchased donor semen as provided under the

agreement.

        79.     MCB breached the agreement, and Plaintiffs’ and the putative class’ damages

resulted from MCB’s breach.

                                   SECOND CLAIM FOR RELIEF
                                 BREACH OF EXPRESS WARRANTY

        80.     Plaintiffs repeat and re-allege the allegations of the preceding paragraphs as if fully

set forth herein.

        81.     MCB made the following express warranty to Plaintiffs and the putative class:

                Manhattan Cryobank acknowledges that they have performed a
                complete and thorough screening of the donor(s) for inheritable birth
                defects, inheritable serious illnesses that could be fatal, life
                threatening, or could result in permanent impairment of a body
                function or permanent damage to a body structure and for infectious
                diseases and, further, that they have found no evidence of such
                inheritable birth defects, serious illness or infectious diseases in the
                donor(s) whose semen will be used in the Recipient’s reproductive
                procedure.

        82.     The forgoing statement of fact was a material factor inducing Plaintiffs and the

putative class to purchase the donor sperm from MCB.

        83.     Plaintiffs and the putative class relied on MCB’s express warranty which was

objectively material to their decision to purchase sperm from MCB.

        84.     MCB’s breach of the express warranty caused economic damage to Plaintiffs and

the putative class.

                                     THIRD CLAIM FOR RELIEF
                                      UNJUST ENRICHMENT




CLASS ACTION COMPLAINT                                                                       PAGE 20
              Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 21 of 23



        85.     Plaintiffs repeat and re-allege the allegations of the preceding paragraphs as if fully

set forth herein.

        86.     Defendants were enriched at the expense of Plaintiffs and the putative class as set

forth above.

        87.     It is against equity and good conscience to permit Defendants to retain what is

sought to be recovered by Plaintiffs and the putative class.

                           FOURTH CLAIM FOR RELIEF
         DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF UNDER 28 U.S.C. § 2201

        88.     Plaintiffs incorporate by reference and re-allege paragraphs 1 through 83, as

previously alleged herein.

        89.     An actual controversy has arisen and now exists between Plaintiffs and the other

Class members, on one hand, and Defendants on the other hand, concerning their respective rights

and duties. Plaintiffs and the other Class members contend that MCB failed to perform a complete

and thorough screening of the pre-November 1, 2014 donors as warranted by MCB and failed to

notify all consumers who purchased sperm after November 1, 2014, which was donated prior to

November 1, 2014, that the sperm purchased may contain genetic defects for which MCB has

warranted it found no evidence of.

        90.     A judicial declaration is necessary and appropriate at this time, under the

circumstances presented, in order that Plaintiffs and the putative class may ascertain whether the

sperm they purchased contains genetic defects for which MCB previously represented it screened

and found no evidence thereof.

        91.     Further, Plaintiffs and the putative class seek to require Defendants to warn Class

members that the pre-November 1, 2014 sperm was not screened with NGS technology and may

contain genetic defects or diseases. Plaintiffs and the putative class seek an injunction prohibiting

CLASS ACTION COMPLAINT                                                                       PAGE 21
              Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 22 of 23



Defendants from offering sperm for sale without warning that it has not been screened with NGS

technology.

                                 VII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demands judgment on behalf of themselves and the proposed

Class as follows:

                a.    For an order certifying the Class herein under Federal Rule of Civil

       Procedure 23(a)(b)(2) and (b)(3) and appointing Plaintiffs and their undersigned counsel

       to represent the proposed Class under Federal Rule of Civil Procedure 23(g);

                b.    For an order awarding actual and statutory damages and pre-judgment and

       post-judgment interest;

                c.    For an order requiring Defendants to disgorge all amounts by which they

       have been unjustly enriched;

                d.    For an order requiring Defendants to: (1) warn class members that the pre-

       November 1, 2014 sperm was not screened with NGS technology and may contain genetic

       defects or diseases; and (2) cease and desist from offering sperm for sale without warning

       that has not been screened with NGS technology;

                e.    For an order awarding Plaintiffs and the Class members the reasonable costs

       and expenses of suit, including their attorneys’ fees; and

                f.    Award any further relief the Court may deem appropriate.




CLASS ACTION COMPLAINT                                                                  PAGE 22
         Case 1:19-cv-04258 Document 1 Filed 05/10/19 Page 23 of 23



                                   RESPECTFULLY SUBMITTED,

                                   STECKLER GRESHAM COCHRAN PLLC

                                   /s/ Bruce Steckler
                                   Bruce Steckler
                                   Texas Bar No. 00785039
                                   New York Bar No.: 4863395
                                   R. Dean Gresham (to be admitted PHV
                                   Texas Bar No. 24027215)
                                   12720 Hillcrest Rd. Suite 1045
                                   Dallas, Texas 75230
                                   P: 972-387-4040
                                   F: 972-387-4041
                                   bruce@stecklerlaw.com
                                   dean@stecklerlaw.com

                                   ATTORNEYS FOR PLAINTIFFS




CLASS ACTION COMPLAINT                                                   PAGE 23
